Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/26/2019 and 11/06/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figure 1 is missing an identification number for the box labeled “slave device” near “Fig. 1”.  All other boxes of this type are labeled “3”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  	Table 7, in the last section of the table, lists the following bits for the slave type information of slave device 3A: “0 0 0 0”.  This is inconsistent is what is given in paragraph [0062]: “For example…the slave unique information “0111100” transmitted from the slave apparatus 3A is the lowest, so that the lowest slave type information “0001” is associated.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 “generation unit”, “first transmission unit”, “first setting unit’ and “second transmission unit” in claim 1.
“second setting unit” and “third transmitting unit” in claim 3. 
“third transmitting unit” in claim 4.
Further action definition of the above units in claims 7-18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Since “third transmitting unit” is not mentioned in the specification but “third transmission unit” is, “third transmitting unit” in the claims will be interpreted accorded to the description of “third transmission unit” in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are  rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by US Pub. 2005/0289269 (Nakayama et al., hence Nakayama).
For claim 1, Nakayama teaches a communication system (third embodiment, as shown in Fig. 15) comprising: 
a plurality of slave devices; (Fig. 15: [411], [412]…) and a master device that communicates with the plurality of slave devices, (Fig. 15 [401]) wherein each of the plurality of slave devices includes:
 a generation unit that generates random information when setting identification information; (Fig. 16A [502], description in [0209])
and a first transmission unit that transmits generated random information, (Fig. 16A [433]) wherein the master device includes: a first setting unit that sets the identification information based on each piece of the random information when all the pieces of the random information received from the plurality of slave devices are different; (Fig. 16B [553])
and a second transmission unit that transmits a regeneration command of the random information if the random information received from the plurality of slave devices includes information equivalent to each other, and wherein the generation unit generates the random information again upon receiving the regeneration command. (Fig. 16B command generation unit [551]. Also see Fig. 17 for flow during processing; see [0226] for the requirement that each slave device has generated a unique random number (otherwise the cycle repeats as per Fig. 17))
As for claim 7, Nakayama, as outlined so far, teaches wherein the slave device generates the random information if its own identification information is predetermined initial identification information. (The generation of the random identification depends on the type of command from the master device and includes the situation where the slave device contains initial identification information. See the initial ID setting as outlined in embodiment 1. [0027])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claim 1 above, and further in view of US Pub US 2017/0220096 (Lin).
a plurality of types of slave device groups each including the plurality of slave devices are provided (Figure 3, Figure 6) 
wherein the master device is provided for each of the plurality of slave device groups, and includes a switch provided for each of the plurality of slave device groups and supplying power to the corresponding slave device group, (Figure 5, slave power switch module [16]) and
wherein the master device turns on the switches sequentially and causes the first setting unit to sequentially set the identification information of the plurality of slave devices for each of the slave device groups (paragraph [0037] and paragraph [0034].)
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the multiplicity of the slave device groups from Lin together with the communications system of Nakayama.  The motivation would be to increase the flexibility of the system and broaden the range of slave devices over which it could be used.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Lin.
As for claim 8, Nakayama, as outlined so far, also teaches wherein the slave device generates the random information if its own identification information is predetermined initial identification information. (The generation of the random identification depends on the type of command from the master device and includes the situation where the slave device contains initial identification information. See the initial ID setting as outlined in embodiment 1. [0027])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama and Lin as applied to claim 8 above, and further in view of US Pub. 2011/0091038 (Thueringer).
As for claim 14, Nakayama does not specifically teach where the initial ID is added to the random information and then transmitted.  However, Theuringer teaches wherein the first transmission unit adds the initial identification information to the random information and transmits the added random information, ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein upon receiving the initial identification information, the master device causes the [setting unit] to set the identification information.( "In a step 3.....encrypted number 116 is stored on the smart card 180 for later use." [0061])
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID. 

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama and Lin as applied to claim 2 above, and further in view of Theuringer.
As for claim 4, Nakayama as modified by Lin teaches wherein the first setting unit sets the identification information corresponding to each piece of the random information (equivalent to Nakayama's command generation unit 55a and data processing unit 553. See [0219].)  Nakayama also teaches wherein the master device includes a third transmitting unit (291 in Fig. 10) and generates a random number but does not add the set identification information before transmitting it to the slave device. 
However, Theuringer teaches wherein the master device includes a [transmitting] unit that adds the set identification information to the random information and transmits the random information ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein the plurality of slave devices have a [setting] unit that sets the received identification information as its identification information ("In a step 
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID. 
As for claim 10, Nakayama, as outlined so far, also teaches wherein the slave device generates the random information if its own identification information is predetermined initial identification information. (The generation of the random identification depends on the type of command from the master device and includes the situation where the slave device contains initial identification information. See the initial ID setting as outlined in embodiment 1. [0027])
As for claim 16, Nakayama does not specifically teach where the initial ID is added to the random information and then transmitted.  However, Theuringer teaches wherein the first transmission unit adds the initial identification information to the random information and transmits the added random information, ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein upon receiving the initial identification information, the master device causes the [setting unit] to set the identification information.( "In a step 3.....encrypted number 116 is stored on the smart card 180 for later use." [0061])
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID. 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama and Lin as modified by Theuringer as applied to claim 4 above, and further in view of KR 10-1630729B1 (Yu).
As for claim 6, neither Nakayama nor Lin nor Theuringer have the master devices installed in a vehicle. However, Yu teaches wherein a plurality of the master devices is installed in a vehicle, and wherein the identification information includes installation information indicating an installation position of the master device in the vehicle. (This last element is equivalent to any static initial addressing of the master devices/controllers/electronic control unit [ECU], which is known in the art. “It is still another object of the present invention to provide a vehicle-optimized Ethernet communication providing method….which can apply a static IP allocation policy to each ECU in a vehicle to improve the network initialization speed.” Page 3) 
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to install the communications system of Nakayama, as modified by Theuringer and Lin, on a vehicle as taught by Yu in order to solve the same sort of problems.  The motivation would be to provide for a robust communication system among all the electronic devices which are becoming ever more prevalent on vehicles.  
As for claim 12, Nakayama, as outlined so far, also teaches wherein the slave device generates the random information if its own identification information is predetermined initial identification information. (The generation of the random identification depends on the type of command from the master device and includes the situation where the slave device contains initial identification information. See the initial ID setting as outlined in embodiment 1. [0027])
As for claim 18, Nakayama does not specifically teach where the initial ID is added to the random information and then transmitted.  However, Theuringer teaches wherein the first transmission unit adds the initial identification information to the random information and transmits the added random information, ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein upon receiving the initial identification information, the master device causes the [setting unit] to set the identification information.( "In a step 3.....encrypted number 116 is stored on the smart card 180 for later use." [0061])
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claim 7 above, and further in view of Theuringer.
As for claim 13,  Nakayama does not specifically teach where the initial ID is added to the random information and then transmitted.  However, Theuringer teaches wherein the first transmission unit adds the initial identification information to the random information and transmits the added random information, ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein upon receiving the initial identification information, the master device causes the [setting unit] to set the identification information.( "In a step 3.....encrypted number 116 is stored on the smart card 180 for later use." [0061])
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID. 


Claim 3, 9, and 15rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in light of Thueringer).
As for claim 3, Nakayama teaches wherein the first setting unit sets the identification information corresponding to each piece of the random information, (equivalent to Nakayama's command generation unit 55a and data processing unit 553. See [0219].)  Nakayama also teaches wherein the master device includes a third transmitting unit (291 in Fig. 10) and generates a random number but does not add the set identification information before transmitting it to the slave device. 
However, Theuringer teaches wherein the master device includes a [transmitting] unit that adds the set identification information to the random information and transmits the random information ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein the plurality of slave devices have a [setting] unit that sets the received identification information as its identification information ("In a step 3.....encrypted number 116 is stored on the smart card 180 for later use." [0061] Theuringer’s smart card is the slave device in this case. ) 
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID. 
As for claim 9, Nakayama, as outlined so far, also teaches wherein the slave device generates the random information if its own identification information is predetermined initial identification information. (The generation of the random identification depends on the type of command from the 
As for claim 15, Nakayama does not specifically teach where the initial ID is added to the random information and then transmitted.  However, Theuringer teaches wherein the first transmission unit adds the initial identification information to the random information and transmits the added random information, ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein upon receiving the initial identification information, the master device causes the [setting unit] to set the identification information.( "In a step 3.....encrypted number 116 is stored on the smart card 180 for later use." [0061])
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID.
Claims 5 , 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama and Theuringer as applied to claim 3 above, and further in view of  Yu.
As for claims5, neither Nakayama nor Theuringer have the master devices installed in a vehicle. However, Yu teaches wherein a plurality of the master devices is installed in a vehicle, and wherein the identification information includes installation information indicating an installation position of the master device in the vehicle. (This last element is equivalent to any static initial addressing of the master devices/controllers/electronic control unit [ECU], which is known in the art. “It is still another object of the present invention to provide a vehicle-optimized Ethernet communication providing method….which can apply a static IP allocation policy to each ECU in a vehicle to improve the network initialization speed.” Page 3) 

As for claim 11, Nakayama, also teaches wherein the slave device generates the random information if its own identification information is predetermined initial identification information. (The generation of the random identification depends on the type of command from the master device and includes the situation where the slave device contains initial identification information. See the initial ID setting as outlined in embodiment 1. [0027])As for claim 17, Nakayama does not specifically teach where the initial ID is added to the random information and then transmitted.  However, Theuringer teaches wherein the first transmission unit adds the initial identification information to the random information and transmits the added random information, ("...a fixed identification LOGICAL ID 104 is expanded by a random number 106…" [0059]; The ID is sent by the transponder [180]) and wherein upon receiving the initial identification information, the master device causes the [setting unit] to set the identification information.( "In a step 3.....encrypted number 116 is stored on the smart card 180 for later use." [0061])
It would have been obvious for someone ordinarily skilled in the art at the time of the invention to combine together the transmission of a random number as ID as taught by Nakayama with the expansion of a set ID by a random number of Theuringer to create a more complex ID number that was stored on the slave device.  The motivation would be able to increase security (as outlined by Theuringer) while providing the possibility of using a fixed ID. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661